 



EXHIBIT 10.15
Collective Brands, Inc.
Deferred Compensation Plan
As Amended and Restated January 1, 2008

 



--------------------------------------------------------------------------------



 



Collective Brands, Inc. Deferred Compensation Plan
TABLE OF CONTENTS

              Page  
Purpose
    1  
 
       
ARTICLE 1 Definitions
    1  
 
       
ARTICLE 2 Selection, Enrollment, Eligibility
    8  
2.1 Selection by Committee
    8  
2.2 Enrollment Requirements
    8  
2.4 Termination of Participation and/or Deferrals
    8  
 
       
ARTICLE 3 Deferral Commitments/Company Matching/Crediting/Taxes
    9  
3.1 Minimum Deferrals
    9  
3.2 Maximum Deferral
    9  
3.3 Election to Defer; Effect of Election Form
    10  
3.4 Withholding of Annual Deferral Amounts
    11  
3.5 Annual Company Contribution Amount
    11  
3.6 Annual Company Matching Amount
    12  
3.8 Investment of Trust Assets
    12  
3.9 Vesting
    12  
3.10 Crediting/Debiting of Account Balances
    13  
3.11 FICA and Other Taxes
    15  
3.12 Distributions
    15  
 
       
ARTICLE 4 Short-Term Payout; Unforeseeable Financial Emergencies; Withdrawal
Election; 401(k) Roll-Over
    16  
4.1 Short-Term Payout
    16  
4.2 Other Benefits Take Precedence Over Short-Term
    16  
4.3 Withdrawal Payout/Suspensions for Unforeseeable Financial Emergencies
    16  
 
       
ARTICLE 5 Retirement Benefit
    18  
5.1 Retirement Benefit
    18  
5.2 Payment of Retirement Benefit
    18  
5.3 Death Prior to Completion of Retirement Benefit
    18  
 
       
ARTICLE 6 Pre-Retirement Survivor Benefit
    19  
6.1 Pre-Retirement Survivor Benefit
    19  
 
       
ARTICLE 7 Termination Benefit
    20  
7.1 Termination Benefit
    20  
7.2 Payment of Termination Benefit
    20  
 
       
ARTICLE 8 Disability Waiver and Benefit
    21  

-i- 



--------------------------------------------------------------------------------



 



              Page  
ARTICLE 9 Beneficiary Designation
    22  
9.1 Beneficiary
    22  
9.2 Beneficiary Designation; Change; Spousal Consent
    22  
9.3 Acknowledgement
    22  
9.4 No Beneficiary Designation
    22  
9.5 Doubt as to Beneficiary
    22  
9.6 Discharge of Obligations
    22  
 
       
ARTICLE 10 Leave of Absence
    23  
10.1 Paid Leave of Absence
    23  
10.2 Unpaid Leave of Absence
    23  
 
       
ARTICLE 11 Termination, Amendment or Modification
    24  
11.1 Termination
    24  
11.2 Amendment
    25  
11.4 Effect of Payment
    25  
 
       
ARTICLE 12 Administration
    26  
12.1 Committee Duties
    26  
12.2 Administration Upon Change In Control
    26  
12.3 Agents
    26  
12.4 Binding Effect of Decisions
    26  
12.5 Indemnity of Committee
    27  
12.6 Employer Information
    27  
 
       
ARTICLE 13 Other Benefits and Agreements
    28  
13.1 Coordination with Other Benefits
    28  
 
       
ARTICLE 14 Claims Procedures
    29  
14.1 Presentation of Claim
    29  
14.2 Notification of Decision
    29  
14.3 Review of a Denied Claim
    30  
14.4 Decision of Review
    30  
14.5 Special Disability Provisions
    32  
14.6 Legal Action
    32  
 
       
ARTICLE 15 Trust
    33  
15.1 Establishment of the Trust
    33  
15.2 Interrelationship of the Plan and the Trust
    33  
15.3 Distributions From the Trust
    33  
15.4 Stock Transferred to the Trust
    33  
 
       
ARTICLE 16 Miscellaneous
    34  
16.1 Status of Plan
    34  

 



--------------------------------------------------------------------------------



 



Collective Brands, Inc. Deferred Compensation Plan

              Page  
16.2 Unsecured General Creditor
    34  
16.3 Employer’s Liability
    34  
16.4 Nonassignability
    34  
16.5 Not a Contract of Employment
    34  
16.6 Furnishing Information
    34  
16.7 Terms
    35  
16.8 Captions
    35  
16.9 Governing Law
    35  
16.10 Notice
    35  
16.11 Successors
    35  
16.12 Validity
    35  
16.13 Incompetent
    35  
16.14 Court Order
    36  
16.15 Distribution in the Event of Taxation
    36  
16.16 Insurance
    36  
16.17 Trust
    36  
16.18 Legal Fees To Enforce Rights After Change in Control
    36  

-iii- 



--------------------------------------------------------------------------------



 



Collective Brands, Inc. Deferred Compensation Plan
COLLECTIVE BRANDS, INC.
DEFERRED COMPENSATION PLAN
As Amended and Restated
January 1, 2008
Purpose
          The purpose of this Plan is to provide specified benefits to a select
group of management and highly compensated Employees who contribute materially
to the continued growth, development and future business success of Collective
Brands, Inc., a Delaware corporation, and its subsidiaries, if any, that sponsor
this Plan. This Plan shall be unfunded for tax purposes and for purposes of
Title I of ERISA. This is an amendment and restatement of the Collective Brands,
Inc. Deferred Compensation Plan, formerly known as the Payless ShoeSource, Inc.
Deferred Compensation 401(k) Mirror Plan, and is intended to comply with Code
Section 409A. The Plan document in effect prior to the effective date of this
amendment and restatement of January 1, 2008 will remain in effect for amounts
which were both earned and vested on December 31, 2004. Such amounts are
“grandfathered” under the pre-Code Section 409A rules. The Plan was originally
effective on October 1, 2000.
ARTICLE 1
Definitions
          For purposes of this Plan, unless otherwise clearly apparent from the
context, the following phrases or terms shall have the following indicated
meanings:

1.1   “Account Balance” shall mean, with respect to a Participant, a credit on
the records of the Employer equal to the sum of (i) the Deferral Account
balance, (ii) the Company Contribution Account balance and (iii) the Company
Matching Account balance. The Account Balance, and each other specified account
balance, shall be a bookkeeping entry only and shall be utilized solely as a
device for the measurement and determination of the amounts to be paid to a
Participant, or his or her designated Beneficiary, pursuant to this Plan.   1.2
  “Annual Deferral Amount” shall mean that portion of a Participant’s Annual
Salary and Bonus that a Participant elects to have, and is, deferred, in
accordance with Article 3, for any one Plan Year. In the event of a
Participant’s Retirement, Disability, death or a Termination of Employment prior
to the end of a Plan Year, such year’s Annual Deferral Amount shall be the
actual amount withheld prior to such event.   1.3   “Annual Installment Method”
shall mean annual installments over the number of years selected by the
Participant or Committee in accordance with this Plan, calculated in accordance
with this Section 1.3. The first annual installment shall be paid during the
later of (a) the month of January of the calendar year immediately following the
calendar year in which the Participant Retires, experiences a Termination of
Employment or dies, as

-1-



--------------------------------------------------------------------------------



 



    applicable, or (b) the 30-day period beginning on the Benefit Distribution
Date. Each subsequent annual installment shall be paid during the month of
January of each succeeding calendar year. The Account Balance of the Participant
shall be calculated on the date determined by the Committee for payment in
accordance with the Plan. The annual installment shall be calculated by
multiplying this balance by a fraction, the numerator of which is one, and the
denominator of which is the remaining number of annual installments due the
Participant. By way of example, if the Participant elects a 10-year Annual
Installment Method, the first annual installment shall be 1/10 of the Account
Balance, calculated as described in this definition. The following year, the
annual installment shall be 1/9 of the Account Balance, calculated as described
in this definition.

1.4   “Annual Salary” shall mean the annual cash compensation relating to
services performed during any Plan Year, whether or not paid in such Plan Year,
excluding bonuses, commissions, royalties, overtime, fringe benefits, relocation
expenses, incentive payments, non-monetary awards, directors fees and other fees
and automobile and other allowances paid to a Participant for employment
services rendered (whether or not such allowances are included in the Employee’s
gross income). Annual Salary shall be calculated before reduction for
compensation voluntarily deferred or contributed by the Participant pursuant to
all qualified or non-qualified plans of any Employer and shall be calculated to
include amounts not otherwise included in the Participant’s gross income under
Code Sections 125, 402(e)(3), 402(h), or 403(b) pursuant to plans established by
any Employer; provided, however, that all such amounts will be included in
compensation only to the extent that, had there been no such plan, the amount
would have been payable in cash to the Employee.   1.5   “Beneficiary” shall
mean one or more persons, trusts, estates or other entities, designated in
accordance with Article 9, that are entitled to receive benefits under this Plan
upon the death of a Participant.   1.6   “Beneficiary Designation Form” shall
mean the form established from time to time by the Committee that a Participant
completes, signs and returns to the Committee to designate one or more
Beneficiaries.   1.7   “Benefit Distribution Date” shall mean the date that
triggers distribution of a Participant’s vested Account Balance. A Participant’s
Benefit Distribution Date shall be determined upon the occurrence of any one of
the following: (a) If the Participant Retires, his or her Benefit Distribution
Date shall be (i) the last day of the six-month period immediately following the
date on which the Participant Retires if the Participant is a Key Employee, and
(ii) for all other Participants, the date on which the Participant Retires;
provided, however, in the event the Participant changes his or her Retirement
Benefit election in accordance with Section 5.2, his or her Benefit Distribution
Date shall be postponed in accordance with Section 5.2; (b) If the Participant
experiences a Termination of Employment, his or her Benefit Distribution Date
shall be (i) the last day of the six-month period immediately following the date
on which the Participant experiences a Termination of Employment if the
Participant is a Key Employee, and (ii) for all other Participants, the date on
which the Participant experiences a Termination of Employment; provided,
however, in the event the Participant changes his or her Termination Benefit
election in accordance with Section 7.2, his or her Benefit Distribution Date
shall be postponed in accordance with Section 7.2; or (c) the date of the
Participant’s death, if the Participant

-2-



--------------------------------------------------------------------------------



 



Collective Brands, Inc. Deferred Compensation Plan

    dies prior to the complete distribution of his or her vested Account
Balance; or (d) the date on which the Participant becomes Disabled.   1.8  
“Board” shall mean the board of directors of the Company.   1.9   “Bonus” shall
mean any compensation, in addition to Annual Salary, relating to services
performed during any Plan Year or fiscal year of the Company, as applicable,
whether or not paid in such Plan Year or fiscal year, payable to a Participant
as an Employee under any Employer’s bonus, commissions, royalties and cash
incentive plans, excluding stock based incentive programs and including special
retention and sign-on bonuses, if any.   1.10   “Change in Control” shall mean
the first to occur of any of the following events:

  (a)   One person, or more than one person acting as a group, acquires
ownership of stock of the Company that, together with stock held by such person
or group, constitutes more than 50% of the total fair market value or total
voting power of the stock of the Company; or     (b)   One person, or more than
one person acting as a group, acquires (or has acquired during the 12-month
period ending on the date of the most recent acquisition by such person or
group) ownership of stock of the Company possessing 30% or more of the total
voting power of the stock of the Company;     (c)   A majority of the members of
the Board is replaced during any 12-month period by directors whose appointment
or election is not endorsed by a majority of the members of the Board prior to
the date of such appointment or election; or     (d)   One person, or more than
one person acting as a group, acquires (or has acquired during the 12-month
period ending on the date of the most recent acquisition by such person or
group) assets from the Company that have a total gross fair market value equal
to or more than 40% of the total gross fair market value of all assets of the
Company immediately prior to such acquisition or acquisitions..

1.11   “Claimant” shall have the meaning set forth in Section 14.1.   1.12  
“Code” shall mean the Internal Revenue Code of 1986, as it may be amended from
time to time.

1.13   “Committee” shall mean the administrative committee appointed pursuant to
the Plan as described in Article 12. The Committee shall consist of the members
of the Payless ShoeSource, Inc. 401(k) Profit Sharing Plan Committee as such
term is defined in the Payless ShoeSource, Inc. 401(k) Profit Sharing Plan.  
1.14   “Company” shall mean Collective Brands, Inc., a Delaware corporation, and
any successor to all or substantially all of the Company’s assets or business.  
1.15   “Company Contribution Account” shall mean (i) the sum of the
Participant’s Company Contribution Amounts, plus or minus (ii) amounts credited
or debited in accordance with

-3-



--------------------------------------------------------------------------------



 



    all the applicable crediting and debiting provisions of this Plan that
relate to the Participant’s Company Contribution Account, less (iii) all
distributions made to the Participant or his or her Beneficiary pursuant to this
Plan that relate to the Participant’s Company Contribution Account.   1.16  
“Company Contribution Amount” shall mean, for any one Plan Year, the amount
determined in accordance with Section 3.5.   1.17   “Company Matching Account”
shall mean (i) the sum of all of a Participant’s Company Matching Amounts, plus
or minus (ii) amounts credited or debited in accordance with all the applicable
crediting and debiting provisions of this Plan that relate to the Participant’s
Company Matching Account, less (iii) all distributions made to the Participant
or his or her Beneficiary pursuant to this Plan that relate to the Participant’s
Company Matching Account.   1.18   “Company Matching Amount” for any one Plan
Year shall be the amount determined in accordance with Section 3.6.   1.19  
“Deduction Limitation” shall mean the following described limitation on a
benefit that may otherwise be distributable pursuant to the provisions of this
Plan. Except as otherwise provided, this limitation shall be applied to all
distributions that are “subject to the Deduction Limitation” under this Plan. If
an Employer reasonably anticipates prior to a Change in Control that any
compensation paid to a Participant for a taxable year of the Employer would not
be deductible by the Employer solely by reason of the limitation under Code
Section 162(m), then to the extent deemed necessary by the Employer to ensure
that the entire amount of any distribution to the Participant pursuant to this
Plan prior to the Change in Control is deductible, the Employer may defer all or
any portion of a distribution under this Plan. Any amounts deferred pursuant to
this limitation shall continue to be credited/debited with additional amounts in
accordance with Section 3.10 below. The amounts so deferred and amounts
credited/debited thereon shall be distributed to the Participant or his or her
Beneficiary (in the event of the Participant’s death) at the earliest possible
date on which the Employer reasonably anticipates, or should reasonably
anticipate, that the deductibility of compensation paid or payable to the
Participant for the taxable year of the Employer during which the distribution
is made will not be limited by Section 162(m) (or, in the event of the
Participant’s Retirement, Termination of Employment or death, within sixty
(60) days after the applicable Benefit Distribution Date). Notwithstanding
anything to the contrary in this Plan, the Deduction Limitation shall not apply
to any distributions made after a Change in Control.   1.20   “Deferral Account”
shall mean (i) the sum of all of a Participant’s Annual Deferral Amounts, plus
or minus (ii) amounts credited or debited in accordance with all the applicable
crediting and debiting provisions of this Plan that relate to the Participant’s
Deferral Account, less (iii) all distributions made to the Participant or his or
her Beneficiary pursuant to this Plan that relate to his or her Deferral
Account.   1.21   “Disability” or “Disabled” shall mean that a Participant is
(i) unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, or (ii) by reason of any medically

-4-



--------------------------------------------------------------------------------



 



Collective Brands, Inc. Deferred Compensation Plan

    determinable physical or mental impairment which can be expected to result
in death or can be expected to last for a continuous period of not less than
12 months, receiving income replacement benefits for a period of not less than
3 months under an accident or health plan covering employees of the
Participant’s Employer. For purposes of this Plan, a Participant shall be deemed
Disabled if determined to be totally disabled by the Social Security
Administration, or if determined to be disabled in accordance with any
disability insurance program of such Participant’s Employer, provided that the
definition of “disability” applied under such disability insurance program
complies with the requirements in the preceding sentence.   1.22   “Disability
Benefit” shall mean the benefit set forth in Article 8.   1.23   “Election Form”
shall mean the form established from time to time by the Committee that a
Participant completes, signs and returns to the Committee to make an election
under the Plan.   1.24   “Employee” shall mean a person who is an employee of
any Employer.   1.25   “Employer(s)” shall mean the Company and if authorized by
the Company to participate herein, any subsidiary of the Company or any
affiliated corporation or partnership which elects to participate herein. An
Employer may terminate its participation in the Plan as of the first day of any
Plan Year, which shall mean a determination by the Employer’s Board of Directors
no later than December 31 preceding such Plan Year that (i) all of its
Participants in the Plan shall no longer be eligible to participate in the Plan,
(ii) no new deferral elections for such Participants shall be permitted, and
(iii) such Participants shall no longer be eligible to receive Company
Contribution Amounts or Company Matching Amounts under this Plan. The Account
Balances of the Participants of any Employer which terminates its participation
in the Plan shall continue to be credited or debited with earnings or losses and
distributed in accordance with the remaining provisions of the Plan.   1.26  
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as it
may be amended from time to time.   1.27   “401(k) Plan” shall be the Payless
ShoeSource, Inc. 401(k) Profit Sharing Plan or any successor plan adopted by the
Company, and as amended from time to time.   1.28   “Key Employee” shall mean
any Participant who is a “key employee” (as defined in Code Section 416(i)
without regard to paragraph (5) thereof) of an Employer based upon the 12-month
period ending on each December 31st (such 12-month period is referred to below
as the “identification period”). All Participants who are determined to be key
employees under Code Section 416(i) (without regard to paragraph (5) thereof)
during the identification period shall be treated as Key Employees for purposes
of the Plan during the 12-month period that begins on the first day of the 4th
month following the close of such identification period. For purposes of
determining whether a Participant is a Key Employee, the definition of
Compensation set forth in Treasury Regulation Section 1.415(c)-2(a) shall be
applied [without respect to any safe harbor provided in

-5-



--------------------------------------------------------------------------------



 



    Section 1.415(c)-2(d), without respect to the special timing rules in
Section 1.415(c)-2(e), and without respect to any of the special rules in
Section 1.415(c)-2(g)].

1.29   “Participant” shall mean any Employee of an Employer (i) who is selected
to participate in the Plan, (ii) who elects to participate in the Plan,
(iii) who signs and properly completes an Election Form, (iv)  whose signed and
properly completed Election Form is timely submitted to the Committee, (v) who
commences participation in the Plan, and (vi) whose participation has not
terminated. A spouse or former spouse of a Participant shall not be treated as a
Participant in the Plan or have an account balance under the Plan, even if he or
she has an interest in the Participant’s benefits under the Plan as a result of
applicable law or property settlements resulting from legal separation or
divorce.   1.30   “Performance Based Compensation” shall have such definition as
set forth in Code Section 409A and related Treasury guidance and Regulations. As
specified under Code Section 409A, until such time as amended under Code
Section 409A, performance based compensation refers to compensation where
(i) the payment of the compensation or the amount of the compensation is
contingent on the satisfaction of organizational or individual performance
criteria established in writing no later than ninety (90) days after the
commencement of the performance period to which the criteria relate, and
(ii) the performance criteria are not substantially certain to be met at the
time the criteria are established. Performance Based Compensation may include
payments based upon subjective performance criteria, but (i) any subjective
performance criteria must relate to the performance of the Participant, a group
of Participants that includes the Participant, or a business unit for which the
Participant provides services (which may include the entire organization); and
(ii) the determination that any subjective performance criteria have been met
must not be made by the Participant, a family member of the Participant (as
defined in Code Section 267(c)(4) applied as if the family of an individual
includes the spouse of any member of the family) or a person under the effective
control of the Participant or any such family member. Performance Based
Compensation may also include payments based on performance criteria that are
not approved by a compensation committee of the Board of Directors or by the
stockholders or members of the Company or an Employer. Notwithstanding the
foregoing, Performance Based Compensation does not include any amount or portion
of any amount that will be paid either regardless of performance, or based upon
a level of performance that is substantially certain to be met at the time the
criteria are established, or that is based solely on the value of, or
appreciation in value of, the Company or the stock of the Company.   1.31  
“Plan” shall mean the Collective Brands, Inc. Deferred Compensation Plan,
formerly the Payless ShoeSource, Inc. Deferred Compensation 401(k) Mirror Plan,
which shall be evidenced by this instrument, as it may be amended from time to
time.   1.32   “Plan Year” shall mean (a) prior to February 1, 2009, the fiscal
year of the Company, (b) effective February 1, 2009, the period beginning on
February 1, 2009 and ending on December 31, 2009, and (c), effective January 1,
2010, the period beginning on January 1st and ending on December 31st of each
year.   1.33   “Pre-Retirement Survivor Benefit” shall mean the benefit set
forth in Article 6.

-6-



--------------------------------------------------------------------------------



 



Collective Brands, Inc. Deferred Compensation Plan

1.34   “Retirement”, “Retire(s)” or “Retired” shall mean, with respect to an
Employee, separation from service with all Employers, and all other
corporations, trades or businesses aggregated with any Employer under Code
Section 414(b) or (c), for any reason other than death or Disability, as
determined in accordance with Code Section 409A and related Treasury guidance
and Regulations, on or after the earlier of the attainment of (a) age sixty-five
(65) or (b) age fifty-five (55) with five (5) Years of Service.   1.35  
“Retirement Benefit” shall mean the benefit set forth in Article 5.   1.36  
“Scheduled Distribution” shall mean the distribution set forth in Section 4.1.  
1.37   “Stock” shall mean Collective Brands, Inc. common stock, $ .001 par
value, or any other equity securities of the Company designated by the
Committee.   1.38   “Terminate the Plan” or “Termination of the Plan” shall mean
a determination by the Board to terminate and liquidate the Plan in accordance
with Section 11.1.   1.39   “Termination Benefit” shall mean the benefit set
forth in Article 7.   1.40   “Termination of Employment” shall mean the
separation from service with all Employers, and all other corporations, trades
or businesses aggregated with any Employer under Code Section 414(b) or (c),
involuntarily or voluntarily, for any reason other than Retirement, Disability
or death, as determined in accordance with Code Section 409A and related
Treasury guidance and Regulations.   1.41   “Trust” shall mean one or more
trusts, commonly referred to as a “rabbi trust,” established between the Company
and the Trustee named therein, as amended from time to time.   1.42  
“Unforeseeable Emergency” shall mean a severe financial hardship of the
Participant or his or her Beneficiary resulting from (i) an illness or accident
of the Participant or Beneficiary, the Participant’s or Beneficiary’s spouse, or
the Participant’s or Beneficiary’s dependent (as defined in Code Section 152,
without regard to Code Section 152(b)(1), (b)(2) and (d)(1)(B)), (ii) a loss of
the Participant’s or Beneficiary’s property due to casualty, or (iii) such other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant or the Participant’s Beneficiary,
all as determined in the sole discretion of the Committee.   1.43   “Variable
Account” shall mean, with respect to a Participant, a credit on the records of
the Employer equal to the sum of (i) the Deferral Account balance, (ii) the
Company Contribution Account balance, and (iii) the Company Matching Account
balance. The Variable Account, and each other specified account balance, shall
be a bookkeeping entry only and shall be utilized solely as a device for the
measurement and determination of the amounts to be paid to a Participant, or his
or her designated Beneficiary, pursuant to this Plan.   1.44   “Year of Service”
shall have the same meaning as the term Vesting Service under the 401(k) Plan.

-7-



--------------------------------------------------------------------------------



 



ARTICLE 2
Selection, Enrollment, Eligibility

2.1   Selection by Committee. Participation in the Plan shall be limited to a
select group of management and highly compensated Employees of the Employers, as
determined by the Committee in its sole discretion. From that group, the
Committee shall select, in its sole discretion, Employees to participate in the
Plan.   2.2   Enrollment Requirements.

  (a)   As a condition to participation, each selected Employee who is eligible
to participate in the Plan effective as of the first day of a Plan Year shall
properly complete, execute and return to the Committee an Election Form on or
before the December 31st preceding such Plan Year, or such earlier deadline as
may be established by the Committee in its sole discretion, in order to
participate for that Plan Year. In addition, the Committee shall establish from
time to time such other enrollment requirements as it determines in its sole
discretion are necessary. An eligible Employee who satisfies the enrollment
requirements of this subsection (a) shall commence or continue participation in
the Plan as of the first day of the applicable Plan Year.     (b)   An Employee
who first becomes eligible to participate in this Plan after the first day of a
Plan Year must properly complete, execute and return to the Committee an
Election Form within thirty (30) days after he or she first becomes eligible to
participate in the Plan, or within such other earlier deadline as may be
established by the Committee, in its sole discretion, in order to participate
for that Plan Year; provided, however, that this Section 2.2(b) shall not apply
with respect to any Employee who previously participated in a nonqualified
deferred compensation plan aggregated with this Plan, as determined in
accordance with Code Section 409A and related Treasury guidance or Regulations,
and any such Employee may participate in the Plan only in accordance with
Section 2.2(a). In addition, the Committee shall establish from time to time
such other enrollment requirements as it determines in its sole discretion are
necessary. An eligible Employee who satisfies the enrollment requirements of
this subsection (b) shall commence participation in the Plan as of the date his
or her Election Form is returned to the Committee.     (c)   If an Employee
fails to meet the requirements contained in Section 2.2 within the period
required, that Employee shall not be eligible to participate in the Plan during
the Plan Year.

2.3   Termination of Participation and/or Deferrals. If the Committee determines
in good faith that a Participant no longer qualifies as a member of a select
group of management or highly compensated employees, as membership in such group
is determined in accordance with Sections 201(2), 301(a)(3) and 401(a)(1) of
ERISA, the Committee shall have the right, in its sole discretion, to prevent
the Participant from making future deferral elections.

-8-



--------------------------------------------------------------------------------



 



Collective Brands, Inc. Deferred Compensation Plan
ARTICLE 3
Deferral Commitments/Company Matching/Crediting/Taxes

3.1   Minimum Deferrals.

  (a)   Annual Salary and Bonus. For each Plan Year, a Participant may elect to
defer, as his or her Annual Deferral Amount, Annual Salary payable for such Plan
Year and/or Bonus payable for the Plan Year or the fiscal year of the Company
beginning in such Plan Year, in the following combined minimum amount.

          Deferral   Minimum Amount
Annual Salary
  $ 0  
Bonus
  $ 0  
Annual Salary plus Bonus
  $ 500  

      If an election is made for less than the stated minimum amount, or if no
election is made, the amount deferred shall be zero.     (b)   Short Plan Year.
Notwithstanding the foregoing, if a Participant first becomes a Participant
after the first day of a Plan Year the minimum Annual Deferral Amount with
respect to Annual Salary plus Bonus shall be an amount equal to the minimum set
forth above, multiplied by a fraction, the numerator of which is the number of
complete months remaining in the Plan Year and the denominator of which is 12.

3.2   Maximum Deferral.

  (a)   Annual Salary and Bonus. For each Plan Year, a Participant may elect to
defer, as his or her Annual Deferral Amount, Annual Salary payable for such Plan
Year and/or Bonus payable for the Plan Year or the fiscal year of the Company
beginning in such Plan Year, as applicable, up to the following maximum
percentages for each deferral elected:

-9-



--------------------------------------------------------------------------------



 



          Deferral   Maximum Amount
Annual Salary
    75 %
Bonus
    100 %

  (b)   Notwithstanding the foregoing, if a Participant first becomes a
Participant after the first day of a Plan Year the maximum Annual Deferral
Amount with respect to Annual Salary and Bonus shall be limited to the amount of
compensation not yet earned by the Participant as of the date the Participant
submits an Election Form to the Committee in accordance with Section 2.2(b),
except that in the case of compensation that is earned based upon a specified
performance period, the Participant’s deferral election will apply to the
portion of such compensation that is equal to (i) the total amount of such
compensation for the performance period, multiplied by (ii) a fraction, the
numerator of which is the number of days remaining in the performance period
after the Participant’s deferral election is made, and the denominator of which
is the total number of days in the performance period.

3.3   Election to Defer; Effect of Election Form.

  (a)   First Plan Year. In connection with a Participant’s commencement of
participation in the Plan, the Participant shall make an irrevocable deferral
election for the Plan Year in which the Participant commences participation in
the Plan, along with such other elections as the Committee deems necessary or
desirable under the Plan. For these elections to be valid, the Election Form
must be completed and signed by the Participant and timely delivered to the
Committee (in accordance with Section 2.2 above). Any such election shall be
applicable with respect to (i) Annual Salary payable for the portion of such
Plan Year after the date of such election, and (ii) in accordance with rules and
procedures prescribed by the Administrator, one or more categories of Bonus
payable for the portion of the Plan Year or the fiscal year of the Company
beginning in such Plan Year, as applicable, determined in accordance with
Section 3.2(b).     (b)   General Timing Rule for Subsequent Plan Years. For
each succeeding Plan Year, a Participant may irrevocably elect to defer Annual
Salary and Bonus and make such other elections as the Committee deems necessary
or desirable under the plan by timely delivering a new Election Form to the
Committee, in accordance with its rules and procedures, on or before the
December 31st preceding the Plan Year in which such compensation is earned, or
before such other deadline established by the Committee in accordance with the
requirements of Code Section 409A and related Treasury guidance or Regulations.
Any such election shall be applicable with respect to (i) Annual Salary payable
for such Plan Year, and (ii) in accordance with rules and procedures prescribed
by the Administrator, one or more categories of Bonus payable for the Plan Year
or the fiscal year of the Company beginning in such Plan Year, as applicable.

-10-



--------------------------------------------------------------------------------



 



Collective Brands, Inc. Deferred Compensation Plan

  (c)   Performance-Based Compensation. Notwithstanding the foregoing, the
Committee may, in its sole discretion, determine that an irrevocable deferral
election pertaining to Performance-Based Compensation based on services
performed over a period of at least twelve (12) months, may be made by timely
delivering a properly completed and signed Election Form to the Committee in
accordance with its rules and procedures no later than six (6) months before the
end of the performance period. In order to be eligible to make a deferral
election for Performance-Based Compensation, a Participant must perform services
continuously from the later of the beginning of the performance period or the
date upon which the performance criteria for such compensation are established
through the date upon which the Participant makes a deferral election for such
compensation. In no event shall an election to defer Performance-Based
Compensation be permitted after such compensation has become readily
ascertainable.     (d)   Compensation Subject to Risk of Forfeiture. With
respect to compensation (i) to which a Participant has a legally binding right
to payment in a subsequent year, and (ii) that is subject to a forfeiture
condition requiring the Participant’s continued services for a period of at
least twelve (12) months from the date the Participant obtains the legally
binding right, the Committee may, in its sole discretion, determine that an
irrevocable deferral election for such compensation may be made by timely
delivering a properly completed and signed Election Form to the Committee in
accordance with its rules and procedures no later than the 30th day after the
Participant obtains the legally binding right to the compensation, provided that
the election is made at least twelve (12) months in advance of the earliest date
at which the forfeiture condition could lapse.

3.4   Withholding of Annual Deferral Amounts. For each Plan Year, the Annual
Salary portion of the Annual Deferral Amount shall be withheld from each
regularly scheduled Annual Salary payroll in equal amounts, as adjusted from
time to time for increases and decreases in Annual Salary. The Bonus portion of
the Annual Deferral Amount shall be withheld at the time the Bonus is or
otherwise would be paid to the Participant, whether or not this occurs during
the Plan Year itself. Annual Deferral Amounts shall be credited to a
Participant’s Deferral Account at the time such amounts would otherwise have
been paid to the Participant.   3.5   Company Contribution Amount. For each Plan
Year, an Employer, in its sole discretion, may, but is not required to, credit
any amount it desires to any Participant’s Company Contribution Account under
this Plan, which amount shall be for that Participant. The amount so credited to
a Participant may be smaller or larger than the amount credited to any other
Participant, and the amount credited to any Participant for a Plan Year may be
zero, even though one or more other Participants receive a Company Contribution
Amount for that Plan Year. If a Participant is not employed by an Employer as of
the last day of a Plan Year other than by reason of his or her Retirement,
Disability or death (while employed), the Company Contribution Amount for that
Plan Year shall be zero.

-11-



--------------------------------------------------------------------------------



 



3.6   Company Matching Amount. For each Plan Year, an Employer, in its sole
discretion, may, but is not required to, credit any amount it desires to any
Participant’s Matching Contribution Account under this Plan, which amount shall
be for that Participant.   3.7   Crediting of Amounts after Benefit
Distribution. Notwithstanding any provision of this Plan to the contrary, should
the complete distribution of a Participant’s vested Account Balance occur prior
to the date on which any portion of (i) the Annual Deferral Amount that a
Participant has elected to defer in accordance with Section 3.3, (ii) the
Company Contribution Amount, or (iii) the Company Matching Amount, would
otherwise be credited to the Participant’s Account Balance, such amounts shall
not be credited to the Participant’s Account Balance, but shall be paid to the
Participant by the last day of the Plan Year in which such amount would
otherwise have been credited to the Participant’s Account Balance.   3.8  
Investment of Trust Assets. The Trustee of the Trust shall be authorized, upon
written instructions received from the Committee or investment manager appointed
by the Committee, to invest and reinvest the assets of the Trust in accordance
with the applicable Trust Agreement.   3.9   Vesting.       A Participant shall
at all times be 100% vested in his or her Deferral Account.

  (a)   A Participant shall be vested in his or her Company Contribution Account
and Company Matching Account as follows: (i) with respect to all benefits under
this Plan other than the Termination Benefit, a Participant’s Company
Contribution Account and Company Matching Account shall equal 100% of such
Participant’s Company Contribution Account and Company Matching Account; and
(ii) with respect to the Termination Benefit, a Participant’s Company
Contribution Account and Company Matching Account shall vest on the basis of the
Participant’s Years of Service at the time the Participant experiences a
Termination of Employment, in accordance with the following schedule:

              Vested Percentage of Years of Service at   Company Contribution
Date of Termination of   Account and Employment   Company Matching Account
Fewer than 2 years
    0 %
2 years
    25 %
3 years
    50 %
4 years
    75 %
5 years or more
    100 %

  (b)   Notwithstanding anything to the contrary contained in this Section 3.9,
a Participant’s Company Contribution Account and Company Matching Account shall
immediately become 100% vested (if it is not already vested in accordance with
the above vesting schedules) in the event of the following with respect to a

-12-



--------------------------------------------------------------------------------



 



Collective Brands, Inc. Deferred Compensation Plan

      Participant while employed by an Employer: Retirement; Disability; death;
or a Change in Control.     (c)   Notwithstanding subsection (a), the vesting
schedule for a Participant’s Company Contribution Account and Company Matching
Account shall not be accelerated to the extent that the Committee determines
that such acceleration would cause the deduction limitations of Section 280G of
the Code to become effective (except as may be provided in agreements that exist
from time to time between any Employer and a Participant which provides for
acceleration of vesting upon a Change in Control). In the event that all of a
Participant’s Company Contribution Account and/or Company Matching Account is
not vested pursuant to such a determination, the Participant may request
independent verification of the Committee’s calculations with respect to the
application of Section 280G. In such case, the Committee must provide to the
Participant within 15 business days of such a request an opinion from a
nationally recognized accounting firm selected by the Participant (the
“Accounting Firm”). The opinion shall state the Accounting Firm’s opinion that
any limitation in the vested percentage hereunder is necessary to avoid the
limits of Section 280G and contain supporting calculations. The cost of such
opinion shall be paid for by the Company.

3.10   Crediting/Debiting of Account Balances. In accordance with, and subject
to, the rules and procedures that are established from time to time by the
Committee, in its sole discretion, amounts shall be credited or debited to a
Participant’s Account Balance in accordance with the following rules:

  (a)   Election of Measurement Funds for Variable Account. A Participant, in
connection with his or her initial deferral election in accordance with
Section 3.3(a) above, shall elect, on the Election Form, one or more Measurement
Fund(s) (as described in Section 3.10(c) below) to be used to determine the
additional amounts to be credited or debited to his or her Variable Account when
the Participant commences participation in the Plan and continuing thereafter
for each subsequent business day in which the Participant participates in the
Plan, unless changed in accordance with the next sentence. Commencing with the
business day that follows the Participant’s commencement of participation in the
Plan and continuing thereafter for each subsequent business day in which the
Participant participates in the Plan, the Participant may (but is not required
to) elect, by submitting an Election Form to the Committee that is accepted by
the Committee, to reallocate among the available Measurement Fund(s) to be used
to determine the additional amounts to be credited or debited to his or her
Variable Account, or to change the portion of his or her Variable Account
allocated to each previously or newly elected Measurement Fund. If an election
is made in accordance with the previous sentence, it shall apply as soon as
administratively possible and shall continue thereafter for each subsequent
business day in which the Participant participates in the Plan, unless changed
in accordance with the previous sentence. A Participant shall be permitted to
request that the Committee reallocate the amount available in the Measurement
Fund(s) once during a calendar month.

-13-



--------------------------------------------------------------------------------



 



  (b)   Proportionate Allocation. In making any election described in Section
3.0(a) above, the Participant shall specify on the Election Form, in increments
of one percentage point (1%), the percentage of his or her Variable Account to
be allocated to a Measurement Fund (as if the Participant was making an
investment in that Measurement Fund with that portion of his or her Variable
Account).     (c)   Measurement Funds. The Participant may elect one or more
measurement funds (the “Measurement Funds”) for the purpose of crediting or
debiting additional amounts to his or her Variable Account. The Committee shall,
in its sole discretion, select, discontinue, substitute or add a Measurement
Fund at any time. Subject to the shareholders of the Company approving the use
of Stock under the Plan, the Committee may offer a Collective Brands, Inc. Stock
Fund (the “Stock Fund”) as a Measurement Fund.     (d)   Crediting or Debiting
Method. The performance of each elected Measurement Fund (either positive or
negative) will be determined by the Committee, in its reasonable discretion,
based on the performance of the Measurement Funds themselves. A Participant’s
Account balance shall be credited or debited on a daily basis based on the
performance of each Measurement Fund selected by the Participant for the
Variable Account, as determined by the Committee, as though (i) a Participant’s
Account Balance were invested in the selected or required Measurement Fund(s),
or both, in the percentages applicable to such business day, as of the close of
business on the business day, at the closing price on such date; (ii) the
portion of the Annual Deferral Amount that was actually deferred as of the
business day were invested in the Measurement Fund(s) selected by the
Participant, in the percentages applicable to such business day, as soon as
administratively possible after the day on which such amounts are actually
deferred from the Participant’s Annual Salary through reductions in his or her
payroll; and (iii) any distribution made to a Participant that decreases such
Participant’s Account Balance ceased being invested in the Measurement Fund(s),
in the percentages applicable to such business day, as soon as administratively
possible. The Participant’s Company Matching Amount, if any, shall be credited
to his or her Company Matching Account for purposes of this Section 3.10(d) on
the date selected by the Committee in its sole and absolute discretion. The
Participant’s Company Contribution Amount, if any, shall be credited to his or
her Company Contribution Account for purposes of this Section 3.10(d) on the
date selected by the Committee, in its sole and absolute discretion.     (e)  
Special Rule for Variable Account Invested in Stock. Notwithstanding any
provision of this Plan that may be construed to the contrary, (i) the portion of
the Participant’s Variable Account allocated to the Stock Fund must at all times
prior to distribution be allocated to the Stock Fund, and (ii) the portion of
the Participant’s Variable Account allocated to the Stock Fund must be
distributed in the form of Stock.     (f)   No Actual Investment.
Notwithstanding any other provision of this Plan that may be interpreted to the
contrary, the Measurement Funds are to be used for measurement purposes only,
and a Participant’s election of any such Measurement

 



--------------------------------------------------------------------------------



 



Collective Brands, Inc. Deferred Compensation Plan

      Fund, the allocation to his or her Account Balance thereto, the
calculation of additional amounts and the crediting or debiting of such amounts
to a Participant’s Account Balance shall not be considered or construed in any
manner as an actual investment of his or her Account Balance in any such
Measurement Fund. In the event that the Company or the Trustee (as that term is
defined in the Trust), in its own discretion, decides to invest funds in any or
all of the Measurement Funds, no Participant shall have any rights in or to such
investments themselves. Without limiting the foregoing, a Participant’s Account
Balance shall at all times be a bookkeeping entry only and shall not represent
any investment made on his or her behalf by the Company or the Trust; the
Participant shall at all times remain an unsecured creditor of the Company.

3.11    FICA and Other Taxes.   (a)       Annual Deferral Amounts. For each Plan
Year in which an Annual Deferral Amount is being withheld from a Participant,
the Participant’s Employer(s) shall withhold from that portion of the
Participant’s Annual Salary and Bonus that is not being deferred, in a manner
determined by the Employer(s), the Participant’s share of FICA and other
employment taxes on such Annual Deferral Amount. If necessary, the Committee may
reduce the Deferral Account in order to comply with this Section 3.11 and to
satisfy any withholding obligation of the Employer(s) for income or earnings
taxes under federal, state or local law resulting from such reduction.   (b)   
   Company Matching Account and Company Contribution Account. When a Participant
becomes vested in a portion of his or her Company Matching Account or Company
Contribution Account, or both, the Participant’s Employer(s) shall withhold from
the Participant’s Annual Salary and/or Bonus that is not deferred, in a manner
determined by the Employer(s), the Participant’s share of FICA and other
employment taxes on such vested portions of his or her Company Matching Account
and/or Company Contribution Account. If necessary, the Committee may reduce the
vested portion of the Participant’s Company Matching Account or Company
Contribution Account, or both, as the case may be, in order to comply with this
Section 3.11 and to satisfy any withholding obligation of the Employer(s) for
income or other taxes under federal, state or local law resulting from such
reduction.   3.12    Distributions. The Participant’s Employer(s), or the
Trustee of the Trust, shall withhold from any distributions made to a
Participant under this Plan all federal, state and local income, employment and
other taxes required to be withheld by the Employer(s), or the Trustee of the
Trust, in connection with such distributions, in amounts and in a manner to be
determined in the sole discretion of the Employer(s) and the Trustee of the
Trust.

-15-



--------------------------------------------------------------------------------



 



ARTICLE 4
Scheduled Distribution; Unforeseeable Emergencies;
Withdrawal Election

4.1   Scheduled Distribution. In connection with each election to defer an
Annual Deferral Amount, a Participant may irrevocably elect to receive a
Scheduled Distribution, in the form of a lump sum payment, from the Plan with
respect to all or a portion of the Annual Deferral Amount. Subject to the
Deduction Limitation, the Scheduled Distribution shall be a lump sum payment in
an amount that is equal to the Annual Deferral Amount plus amounts credited or
debited in the manner provided in Section 3.10 above on that amount, determined
at the time that the Scheduled Distribution becomes payable. Subject to the
Deduction Limitation and the other terms and conditions of this Plan, each
Scheduled Distribution elected shall be paid out during a sixty (60) day period
commencing immediately after the last day of any calendar year designated by the
Participant that is at least three Plan Years after the Plan Year in which the
Annual Deferral Amount is actually deferred (“Scheduled Distribution Date”).
With respect to any Scheduled Distribution election, a Participant may make a
one time election to re-defer that distribution to a specified date that is not
less than the first day of the Plan Year that is five (5) Plan Years after the
Plan Year in which the Scheduled Distribution would otherwise be paid. The
Participant may make this re-deferral election by submitting an Election Form to
the Committee, provided that any such Election Form is submitted at least one
(1) year prior to the first day of the Plan Year in which the Scheduled
Distribution would otherwise be paid.   4.2   Other Benefits Take Precedence
Over Scheduled Distribution. Should an event occur that triggers a benefit under
Article 5, 6, 7 or 8, any Annual Deferral Amount, plus amounts credited or
debited thereon, that is subject to a Scheduled Distribution election under
Section 4.1 shall not be paid in accordance with Section 4.1 but shall be paid
in accordance with the other applicable Article. Notwithstanding the foregoing,
the Committee shall interpret this Section 4.2 in a manner that is consistent
with Code Section 409A and related Treasury guidance and Regulations.   4.3  
Unforeseeable Emergencies.

  (a)   If the Participant experiences an Unforeseeable Emergency, the
Participant may petition the Committee to receive a partial or full payout from
the Plan, subject to the provisions set forth below.     (b)   The payout, if
any, from the Plan shall not exceed the lesser of (i) the Participant’s vested
Account Balance, calculated as of the close of the business on or as soon as
administratively feasible after the date on which the amount becomes payable, as
determined by the Committee, or (ii) the amount necessary to satisfy the
Unforeseeable Emergency, plus amounts necessary to pay Federal, state, or local
income taxes or penalties reasonably anticipated as a result of the
distribution. Notwithstanding the foregoing, a Participant may not receive a
payout from the Plan to the extent that the Unforeseeable Emergency is or may be
relieved (A) through reimbursement or compensation by insurance or otherwise,
(B) by liquidation of the Participant’s assets, to the extent the liquidation of
such assets would not itself cause severe financial hardship or (C) by cessation
of deferrals

-16-



--------------------------------------------------------------------------------



 



Collective Brands, Inc. Deferred Compensation Plan

      under this Plan. The availability of payments due to the unforeseeable
emergency under any other nonqualified deferred compensation plan as defined for
purposes of Code Section 409A, including plans that would be nonqualified
deferred compensation plans for purposes of Code Section 409A except due to the
effective date thereof, or under any qualified plan (including any assets
available by obtaining a loan under a qualified plan), need not be considered in
determining whether an emergency is or may be relieved through other means. If
an event would constitute an Unforeseeable Emergency under the Plan if it
occurred with respect to the Participant’s spouse or dependent, such event will
be deemed to constitute an Unforeseeable Emergency if it occurs with respect to
a person who is a Participant’s Beneficiary under the Plan.     (c)   If the
Committee, in its sole discretion, approves a Participant’s petition for payout
from the Plan, the Participant shall receive a payout from the Plan within sixty
(60) days of the date of such approval, and the Participant’s deferrals under
the Plan shall be terminated as of the date of such approval.     (d)   In
addition, a Participant’s deferral elections under this Plan shall be terminated
to the extent the Committee determines, in its sole discretion, that termination
of such Participant’s deferral elections is required pursuant to Treas. Reg.
§1.401(k)-1(d)(3) for the Participant to obtain a hardship distribution from an
Employer’s 401(k) Plan. If the Committee determines that a termination of the
Participant’s deferrals is required in accordance with the preceding sentence,
the Participant’s deferrals shall be terminated as soon as administratively
practicable following the date on which such determination is made.     (e)  
Notwithstanding the foregoing, the Committee shall interpret all provisions
relating to a payout and/or termination of deferrals under Section 4.3 in a
manner that is consistent with Code Section 409A and related Treasury guidance
and Regulations.

-17-



--------------------------------------------------------------------------------



 



ARTICLE 5
Retirement Benefit

     
5.1
  Retirement Benefit. A Participant who Retires shall receive, as a Retirement
Benefit, his or her Account Balance, calculated as of the close of the business
on or as soon as administratively feasible after the Participant’s Benefit
Distribution Date and each date provided under Section 1.3, if applicable, as
determined by the Committee.
 
   
5.2
  Payment of Retirement Benefit. A Participant, in connection with his or her
commencement of participation in the Plan, shall elect on an Election Form to
receive the Retirement Benefit pursuant to a lump sum or an Annual Installment
Method paid over a period not to exceed 15 years. The Participant may annually
change his or her election to an allowable alternative payout form or period by
submitting a new Election Form to the Committee, provided that any such Election
Form is submitted at least one year prior to the Participant’s Benefit
Distribution Date, and that such payout shall not be made or commence until a
specified date that is not less than five years after such Benefit Distribution
Date. The Election Form most recently submitted by the Participant in accordance
with the foregoing provisions of this Section 5.2 shall govern the payout of the
Retirement Benefit. If a Participant does not make any election with respect to
the payment of the Retirement Benefit, then such benefit shall be payable in a
lump sum. The lump sum payment shall be made on or within sixty (60) days after
his or her Benefit Distribution Date. Payments made pursuant to the Annual
Installment Method shall be made in accordance with Section 1.3.
 
   
5.3
  Death Prior to Completion of Retirement Benefit. If a Participant dies after
Retirement but before the Retirement Benefit is paid in full, the Participant’s
unpaid Account Balance shall be paid to the Participant’s Beneficiary in a lump
sum (or, if a Beneficiary dies before such lump sum is paid, to the beneficiary
designated in writing by the Beneficiary on a form to be submitted by the
Beneficiary to the Committee (or to the Beneficiary’s estate if the Beneficiary
fails to so designate a beneficiary)). The lump sum payment shall be made no
later than sixty (60) days after the date of the Participant’s death (or, if
later, in January 2009).

 



--------------------------------------------------------------------------------



 



Collective Brands, Inc. Deferred Compensation Plan
ARTICLE 6
Pre-Retirement Survivor Benefit

     
6.1
  Pre-Retirement Survivor Benefit. The Participant’s Beneficiary shall receive a
Pre-Retirement Survivor Benefit equal to the Participant’s Account Balance,
calculated as of the close of the business on or as soon as administratively
feasible after the Participant’s Benefit Distribution Date and each date
provided under Section 1.3, if applicable, as determined by the Committee, if
the Participant dies before he or she Retires, experiences a Termination of
Employment or suffers a Disability.
 
   
6.2
  Payment of Pre-Retirement Survivor Benefit. A Participant, in connection with
his or her commencement of participation in the Plan, shall elect on an Election
Form the form of payment to be made to his or her Beneficiary. The
Pre-Retirement Survivor Benefit shall be paid in a lump sum or an Annual
Installment Method paid over a period not to exceed 15 years. The Participant
may annually change his or her election to an allowable alternative payout form
or period by submitting a new Election Form to the Committee, provided that any
such Election Form is submitted at least one year prior to the Participant’s
death. The Election Form most recently submitted by the Participant in
accordance with the foregoing provisions of this Section 5.2 shall govern the
payout of the Pre-Retirement Survivor Benefit. If a Participant does not make
any election with respect to the payment of the Pre-Retirement Survivor Benefit,
then such benefit shall be payable in a lump sum. The lump sum payment shall be
made no later than sixty (60) days after the date of the Participant’s death.
Payments made pursuant to the Annual Installment Method shall be made in
accordance with Section 1.3.
 
   
6.3
  Death of Beneficiary Prior to Completion of Pre-Retirement Survivor Benefit.
If a Beneficiary dies before the Pre-Retirement Survivor Benefit is paid in
full, the unpaid Pre-Retirement Survivor Benefit shall continue and shall be
paid to the beneficiary designated in writing by the Beneficiary on a form to be
submitted by the Beneficiary to the Committee (or to the Beneficiary’s estate if
the Beneficiary fails to so designate a beneficiary) over the remaining period
of time and in the same amounts as that benefit would have been paid to the
Beneficiary had the Beneficiary survived.

-19-



--------------------------------------------------------------------------------



 



ARTICLE 7
Termination Benefit

     
7.1
  Termination Benefit. The Participant shall receive a Termination Benefit,
which shall be equal to the Participant’s vested Account Balance if a
Participant experiences a Termination of Employment prior to his or her
Retirement, death or Disability. The Termination Benefit will be calculated as
of the close of business on or as soon as administratively feasible after the
Participant’s Benefit Distribution Date and each date provided under
Section 1.3, if applicable, as determined by the Committee in.
 
   
7.2
  Payment of Termination Benefit. A Participant, in connection with his or her
commencement of participation in the Plan, shall elect on an Election Form to
receive the Termination Benefit pursuant to a lump sum or an Annual Installment
Method paid over a period not to exceed 15 years. Notwithstanding the above, if
the Participant’s vested Account Balance at the time of his or her Termination
of Employment (or, in the case of a Key Employee, the date which is six months
after the date of his or her Termination of Employment), plus his or her vested
interest in any other nonqualified deferred compensation plan aggregated with
the Plan under Code Section 409A, does not exceed the limitation described in
Section 402(g) of the Code, payment of his or her Termination Benefit shall be
paid in a lump sum on such date; provided, however, that this sentence shall
only be applicable if such Participant’s interest in any other nonqualified
deferred compensation plan aggregated with the Plan under Code Section 409A is
also paid in a lump sum on such date. The Participant may annually change his or
her election to an allowable alternative payout form or period by submitting a
new Election Form to the Committee, provided that any such Election Form is
submitted at least one year prior to the Participant’s Benefit Distribution
Date, and that such payout shall not be made or commence until a specified date
that is not less than five years after such Benefit Distribution Date. The
Election Form most recently submitted by the Participant in accordance with the
foregoing provisions of this Section 7.2 shall govern the payout of the
Termination Benefit. If a Participant does not make any election with respect to
the payment of the Termination Benefit, then such benefit shall be payable in a
lump sum. The lump sum payment shall be made on or within sixty (60) days after
his or her Benefit Distribution Date. Payments made pursuant to the Annual
Installment Method shall be made in accordance with Section 1.3.
 
   
7.3
  Death Prior to Completion of Termination Benefit. If a Participant dies after
Termination of Employment but before the Termination Benefit is paid in full,
the Participant’s unpaid Account Balance shall be paid to the Participant’s
Beneficiary in a lump sum (or, if a Beneficiary dies before such lump sum is
paid, to the beneficiary designated in writing by the Beneficiary on a form to
be submitted by the Beneficiary to the Committee (or to the Beneficiary’s estate
if the Beneficiary fails to so designate a beneficiary)). The lump sum payment
shall be made no later than sixty (60) days after the date of the Participant’s
death (or, if later, in January 2009).

 



--------------------------------------------------------------------------------



 



Collective Brands, Inc. Deferred Compensation Plan
ARTICLE 8
Disability Benefit

     
8.1
  Disability Benefit. Upon a Participant’s Disability, the Participant shall
receive a Disability Benefit, which shall be equal to the Participant’s Account
Balance, calculated as of the close of business on or as soon as
administratively feasible after the Participant’s Benefit Distribution Date, as
determined by the Committee.
 
   
8.2
  Payment of Disability Benefit. The Disability Benefit shall be paid to the
Participant (or, if a Participant dies after becoming Disabled but before the
Disability Benefit is paid, his or her Beneficiary) in a lump sum payment on or
within sixty (60) days after the Participant’s Benefit Distribution Date.

-21-



--------------------------------------------------------------------------------



 



ARTICLE 9
Beneficiary Designation

     
9.1
  Beneficiary. Each Participant shall have the right, at any time, to designate
his or her Beneficiary(ies) (both primary as well as contingent) to receive any
benefits payable under the Plan to a beneficiary upon the death of a
Participant. The Beneficiary designated under this Plan may be the same as or
different from the Beneficiary designation under any other plan of an Employer
in which the Participant participates.
 
   
9.2
  Beneficiary Designation and Change of Beneficiary . A Participant shall
designate his or her Beneficiary by completing and signing the Beneficiary
Designation Form, and returning it to the Committee or its designated agent. A
Participant shall have the right to change a Beneficiary by completing, signing
and otherwise complying with the terms of the Beneficiary Designation Form and
the Committee’s rules and procedures, as in effect from time to time. Upon the
acceptance by the Committee of a new Beneficiary Designation Form, all
Beneficiary designations previously filed shall be canceled. The Committee shall
be entitled to rely on the last Beneficiary Designation Form filed by the
Participant and accepted by the Committee prior to his or her death.
 
   
9.3
  Acknowledgment. No designation or change in designation of a Beneficiary shall
be effective until received and acknowledged in writing by the Committee or its
designated agent.
 
   
9.4
  No Beneficiary Designation. If a Participant fails to designate a Beneficiary
as provided in Sections 9.1, 9.2 and 9.3 above or, if all designated
Beneficiaries predecease the Participant, then the Participant’s designated
Beneficiary shall be deemed to be his or her estate.
9.5
  Doubt as to Beneficiary. If the Committee has any doubt as to the proper
Beneficiary to receive payments pursuant to this Plan, the Committee shall have
the right, exercisable in its discretion, to cause the Participant’s Employer to
withhold such payments until this matter is resolved to the Committee’s
satisfaction.
 
   
9.6
  Discharge of Obligations. The payment of benefits under the Plan to a
Beneficiary shall fully and completely discharge all Employers and the Committee
from all further obligations under this Plan with respect to the Participant,
and that Participant’s participation in the Plan shall terminate upon such full
payment of benefits.

 



--------------------------------------------------------------------------------



 



Collective Brands, Inc. Deferred Compensation Plan
ARTICLE 10
Leave of Absence

     
10.1
  Paid Leave of Absence. If a Participant is authorized by the Participant’s
Employer to take a paid leave of absence from the employment of the Employer,
and such leave of absence does not constitute a separation from services as
determined by the Committee in accordance with Code Section 409A and related
Treasury guidance and Regulations, (i) the Participant shall continue to be
considered eligible for the benefits provided in Articles 4, 5, 6, 7 and 8 in
accordance with the provisions of those Articles, and (ii) the Annual Deferral
Amount shall continue to be withheld during such paid leave of absence in
accordance with Section 3.3.
 
   
10.2
  Unpaid Leave of Absence. If a Participant is authorized by the Participant’s
Employer for any reason to take an unpaid leave of absence from the employment
of the Employer, and such leave of absence does not constitute a separation from
service, as determined by the Committee in accordance with Code Section 409A and
related Treasury guidance and Regulations, such Participant shall continue to be
eligible for the benefits provided in Articles 4, 5, 6, 7 and 8 in accordance
with the provisions of those Articles. However, if the Participant returns to
employment during the same Plan Year as the unpaid leave of absence begins, the
Participant’s deferral election shall apply to Annual Salary earned during the
remainder of the Plan Year. Even if the Participant does not return to
employment during the same Plan Year, the Participant’s deferral election shall
apply to any Bonus earned for the year in which such unpaid leave of absence
commences.

-23-



--------------------------------------------------------------------------------



 



ARTICLE 11
Termination, Amendment or Modification

     
11.1
  Termination. Although the Company anticipates that it will continue the Plan
for an indefinite period of time, there is no guarantee that the Company will
continue the Plan or will not Terminate the Plan at any time in the future. The
Company may Terminate the Plan in accordance with Code Section 409A as follows:
 
   
 
  (A) by irrevocable action taken during the 30 days before or 12 months after a
Change in Control and provided that all agreements, methods, programs and other
arrangements sponsored by the Company, and all other corporations, trades or
businesses aggregated with the Company under Code Section 414(b) or (c),
immediately after the time of the Change in Control event with respect to which
deferrals of compensation are treated as having been deferred under a single
plan under Code Section 409A, are terminated and liquidated with respect to each
Participant that experienced the Change in Control event, so that all such
Participants are required to receive all amounts of compensation deferred under
such terminated agreements, methods, programs and other arrangements within
12 months of the date all necessary action to terminate and liquidate such
agreements, methods, programs and other arrangements is irrevocably taken; or
 
   
 
  (B) within 12 months of a corporate dissolution taxed under Code Section 331,
or with the approval of a bankruptcy court pursuant to 11 U.S.C.
Section 503(b)(1)(A), provided that amounts deferred under the Plan are included
in the Participants’ gross incomes in the latest of the following years (or, if
earlier, the taxable year in which the amount is actually or constructively
received): (i) the calendar year in which the Plan termination and liquidation
occurs, (ii) the first calendar year in which the amount is no longer subject to
a substantial risk forfeiture, or (iii) the first calendar year in which the
payment is administratively practicable; or
 
   
 
  (C) if (i) all “similar plans” within the meaning specified under Code
Section 409A and related Treasury guidance or Regulations are terminated,
(ii) distributions are made no sooner than 12 months and no later than 24 months
after termination, (iii) neither the Company nor any other corporation, trade or
business aggregated with any Employer under Code Section 414(b) or (c) adopts
any new plan of the same type for three years and (iv) the termination and
liquidation does not occur proximate to a downturn in the financial health of
the Company and such corporations, trades or businesses; or
 
   
 
  (D) as a result of such other events and conditions as the U.S. Treasury
Commissioner may prescribe in generally applicable guidance published in the
Internal Revenue Bulletin.
 
   
 
  In the event of a permissible Termination of the Plan as specified above, the
Participants’ vested Account Balances, determined as if they had experienced a
Termination of Employment on the date of Termination of the Plan or, if Plan
termination occurs after the date upon which a Participant was eligible to
Retire, then with respect to that Participant as if he or she had Retired on the
date of Termination of the Plan, shall be paid to the Participants as follows:
Prior to a Change in Control, an Employer shall, notwithstanding any elections
made by the Participant, pay such vested Account Balances in a lump sum within
the timeframes specified in subsection (B) or (C) above, as applicable. After a

 



--------------------------------------------------------------------------------



 



Collective Brands, Inc. Deferred Compensation Plan

     
 
   
 
  Change in Control, the Account Balances of all Participants shall be fully
vested and the Employer shall be required to pay such benefits in a lump sum
within five (5) business days after Termination of the Plan pursuant to
subsection (A) above.
 
   
11.2
  Amendment.
 
   
(a)
  Any Employer may, at any time, amend or modify the Plan in whole or in part
with respect to that Employer by the action of its board of directors; provided,
however, that: (i) no amendment or modification shall be effective to decrease
or restrict the value of a Participant’s vested Account Balance in existence at
the time the amendment or modification is made, calculated as if the Participant
had experienced a Termination of Employment as of the effective date of the
amendment or modification or, if the amendment or modification occurs after the
date upon which the Participant was eligible to Retire, the Participant had
Retired as of the effective date of the amendment or modification, and (ii) no
amendment or modification of this Section 11.2 or Section 12.2 of the Plan shall
be effective. The amendment or modification of the Plan shall not affect any
Participant or Beneficiary who has become entitled to the payment of benefits
under the Plan as of the date of the amendment or modification.
 
   
(b)
  Notwithstanding any provision of the Plan to the contrary, in the event that
the Company determines that any provision of the Plan may cause amounts deferred
under the Plan to become immediately taxable to any Participant under Code
Section 409A, and related Treasury guidance or Regulations, the Company may
(i) adopt such amendments to the Plan and appropriate policies and procedures,
including amendments and policies with retroactive effect, that the Company
determines necessary or appropriate to preserve the intended tax treatment of
the Plan benefits provided by the Plan and/or (ii) take such other actions as
the Company determines necessary or appropriate to comply with the requirements
of Code Section 409A, and related Treasury guidance or Regulations.
 
   
11.3
  Effect of Payment. The full payment of the applicable benefit under
Articles 4, 5, 6, 7 or 8 of the Plan shall completely discharge all obligations
to a Participant and his or her designated Beneficiaries under this Plan and the
Participant’s participation in the Plan shall terminate.

-25-



--------------------------------------------------------------------------------



 



ARTICLE 12
Administration

     
12.1
  Committee Duties. Except as otherwise provided in this Article 12, this Plan
shall be administered by a Committee which shall consist of the members of the
Payless ShoeSource, Inc. 401(k) Profit Sharing Plan Committee, or such other
committee as the Board shall appoint. Members of the Committee may be
Participants in this Plan. The Committee shall also have the discretion and
authority to (i) make, amend, interpret, and enforce all appropriate rules and
regulations for the administration of this Plan and (ii) decide or resolve any
and all questions including interpretations of this Plan, as may arise in
connection with the Plan. Any individual serving on the Committee who is a
Participant shall not vote or act on any matter relating solely to himself or
herself. When making a determination or calculation, the Committee shall be
entitled to rely on information furnished by a Participant or the Company.
 
   
12.2
  Administration Upon Change In Control. For purposes of this Plan, the
Committee shall be the “Administrator” at all times prior to the occurrence of a
Change in Control. Upon and after the occurrence of a Change in Control, the
“Administrator” shall be the Trustee appointed under the Trust. The
Administrator shall have the discretionary power to determine all questions
arising in connection with the administration of the Plan and the interpretation
of the Plan and Trust including, but not limited to benefit entitlement
determinations and responses to legal inquiries and challenges. Upon and after
the occurrence of a Change in Control, the Company must: (i) pay out the Account
Balances of all Participants, in a lump sum within five (5) business days after
Plan termination pursuant to Section 11.1(A); (ii) pay all reasonable
administrative expenses and fees of the Administrator; (iii) indemnify the
Administrator against any costs, expenses and liabilities including, without
limitation, attorney’s fees and expenses arising in connection with the
performance of the Administrator hereunder, except with respect to matters
resulting from the gross negligence or willful misconduct of the Administrator
or its employees or agents; and (iv) supply full and timely information to the
Administrator on all matters relating to the Plan, the Trust, the Participants
and their Beneficiaries, the Account Balances of the Participants, the date of
circumstances of the Retirement, Disability, death or Termination of Employment
of the Participants, and such other pertinent information as the Administrator
may reasonably require. Upon and after a Change in Control, the Administrator
may be terminated (and a replacement appointed) by the Company only with the
written consent of a majority of the Participants.
 
   
12.3
  Agents. In the administration of this Plan, the Committee may, from time to
time, employ agents and delegate to them such administrative duties as it sees
fit (including acting through a duly appointed representative) and may from time
to time consult with counsel who may be counsel to any Employer.
 
   
12.4
  Binding Effect of Decisions. The decision or action of the Administrator with
respect to any question arising out of or in connection with the administration,
interpretation and application of the Plan and the rules and regulations
promulgated hereunder shall be final and conclusive and binding upon all persons
having any interest in the Plan.

 



--------------------------------------------------------------------------------



 



Collective Brands, Inc. Deferred Compensation Plan

     
 
   
12.5
  Indemnity of Committee. All Employers shall indemnify and hold harmless the
members of the Committee, and any Employee to whom the duties of the Committee
may be delegated, and the Administrator against any and all claims, losses,
damages, expenses or liabilities arising from any action or failure to act with
respect to this Plan, except in the case of willful misconduct by the Committee,
any of its members, any such Employee or the Administrator.
 
   
12.6
  Employer Information. To enable the Committee and/or Administrator to perform
its functions, the Company and each Employer shall supply full and timely
information to the Committee and/or Administrator, as the case may be, on all
matters relating to the compensation of its Participants, the date and
circumstances of the Retirement, Disability, death or Termination of Employment
of its Participants, and such other pertinent information as the Committee or
Administrator may reasonably require.

-27-



--------------------------------------------------------------------------------



 



ARTICLE 12
Other Benefits and Agreements

     
13.1
  Coordination with Other Benefits. The benefits provided for a Participant and
Participant’s Beneficiary under the Plan are in addition to any other benefits
available to such Participant under any other plan or program for employees of
the Participant’s Employer. The Plan shall supplement and shall not supersede,
modify or amend any other such plan or program except as may otherwise be
expressly provided.





--------------------------------------------------------------------------------



 



Collective Brands, Inc. Deferred Compensation Plan
ARTICLE 14
Claims Procedures

14.1   Presentation of Claim. Any Participant or Beneficiary of a deceased
Participant (such Participant or Beneficiary being referred to below as a
“Claimant”), or his or her duly authorized representative, may deliver to the
Committee a written claim for a determination with respect to the amounts
distributable to such Claimant from the Plan. If such a claim relates to the
contents of a notice received by the Claimant, the claim must be made within 60
days after such notice was received by the Claimant. All other claims must be
made within 180 days of the date on which the event that caused the claim to
arise occurred. The claim must state with particularity the determination
desired by the Claimant.   14.2   Notification of Decision. Upon receipt of a
claim, the Committee shall advise the Claimant that a reply will be forthcoming
within a reasonable period of time, but ordinarily not later than 90 days, and
shall, in fact, delivery such reply within such period. However, the Committee
may extent the reply period for an additional ninety days for reasonable cause.
If the reply period will be extended, the Committee shall advise the Claimant in
writing during the initial 90-day period indicating the special circumstances
requiring an extension and the date by which the Committee expects to render the
benefit determination. The Committee shall notify the Claimant in writing:

  (a)   that the Claimant’s requested determination has been made, and that the
claim has been allowed in full; or     (b)   that the Committee has reached a
conclusion contrary, in whole or in part, to the Claimant’s requested
determination, and such notice must set forth in a manner calculated to be
understood by the Claimant:

  (i)   the specific reason(s) for the denial of the claim, or any part of it;  
  (ii)   specific reference(s) to pertinent provisions of the Plan upon which
such denial was based;     (iii)   a description of any additional material or
information necessary for the Claimant to perfect the claim, and an explanation
of why such material or information is necessary;     (iv)   appropriate
information as to the steps to be taken if the Claimant wishes to submit the
claim for review, including a statement of the Claimant’s right to bring a civil
action under Section 502(a) of ERISA following an adverse benefit determination
on review; and     (v)   the time limits for requesting a review of the denial
under Section 14.3 hereof and for the actual review of the denial under
Section 14.4.

-29-



--------------------------------------------------------------------------------



 



  (a)   Review of a Denied Claim. Within 60 days after receiving a notice from
the Committee that a claim has been denied, in whole or in part, a Claimant (or
the Claimant’s duly authorized representative) may file with the Committee a
written request for a review of the denial of the claim. The Claimant or his or
her duly authorized representative may submit written comments, documents,
records or other information relating to the denied claim, which such
information shall be considered in the review under this subsection without
regard to whether such information was submitted or considered in the initial
benefit determination. The Claimant or his or her duly authorized representative
shall be provided, upon request and free of charge, reasonable access to, and
copies of, all non-privileged documents, records and other information which
(i) was relied upon by the Committee in making its initial claims decision,
(ii) was submitted, considered or generated in the course of the Committee
making its initial claims decision, without regard to whether such information
was actually relied upon by the Committee in making its decision or
(iii) demonstrates compliance by the Committee with its administrative processes
and safeguards designed to ensure and to verify that benefit claims
determinations are made in accordance with governing Plan documents and that,
where appropriate, the Plan provisions have been applied consistently with
respect to similarly situated claimants. If the Claimant does not request a
review of the Committee’s determination within such 60-day period, he or she
shall be barred and estopped from challenging such determination.

14.4   Decision on Review. Within a reasonable period of time, ordinarily not
later than 60 days, after the Committee’s receipt of a request for review, the
Committee will review its prior determination. If special circumstances require
that the 60-day time period be extended, the Committee will so notify the
Claimant within the initial 60-day period indicating the special circumstances
requiring an extension and the date by which the Committee expects to render its
decision on review, which shall be as soon as possible but not later than
120 days after receipt of the request for review. In the event that the
Committee extends the determination period on review due to a Claimant’s failure
to submit information necessary to decide a claim, the period for making the
benefit determination on review shall not take into account the period beginning
on the date on which notification of extension is sent to the Claimant and
ending on the date on which the Claimant responds to the request for additional
information. The Committee has discretionary authority to determine a Claimant’s
eligibility for benefits and to interpret the terms of the Plan. Benefits under
the Plan will be paid only if the Committee decides in its discretion that the
Claimant is entitled to such benefits. The decision of the Committee shall be
final and non-reviewable, unless found to be arbitrary and capricious by a court
of competent review. Such decision will be binding upon the Employer and the
Claimant. If the Committee makes an adverse benefit determination on review, the
Committee will render a written opinion, using language calculated to be
understood by the Claimant, setting forth:

  (a)   specific reasons for the decision;     (b)   specific reference(s) to
the pertinent Plan provisions upon which the decision was based;     (c)   a
statement that the Claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all non-privileged documents,
records and

 



--------------------------------------------------------------------------------



 



Collective Brands, Inc. Deferred Compensation Plan

      other information which (i) was relied upon by the Committee in making its
decision, (ii) was submitted, considered or generated in the course of the
Committee making its decision, without regard to whether such information was
actually relied upon by the Committee in making its decision or
(iii) demonstrates compliance by the Committee with its administrative processes
and safeguards designed to ensure and to verify that benefit claims
determinations are made in accordance with governing Plan documents, and that,
where appropriate, the Plan provisions have been applied consistently with
respect to similarly situated claimants; and     (d)   a statement of the
Claimant’s right to bring a civil action under Section 502(a) of ERISA following
the adverse benefit determination on such review.

14.5   Special Disability Provisions.

  (a)   Notwithstanding anything herein, if a Claimant is denied a benefit
because he or she is determined not to be Disabled (other than any such
determination by the Social Security Administration or in accordance with any
disability insurance program of the Claimant’s Employer) and he or she makes a
claim pursuant to such denial, the provisions of this Section 14.5 shall apply.
Upon receipt of a claim, the reply period shall be forty-five (45) days. If,
prior to the end of such 45-day period, the Committee determines that, due to
matters beyond the control of the Plan, a decision cannot be rendered, the
period for making the determination may be extended for up to thirty (30) days,
and the Committee shall notify the Claimant, prior to the expiration of such
45-day period, of the circumstances requiring an extension and the date by which
the Plan expects to render a decision. If, prior to the end of the first 30-day
extension period, the Committee determines that, due to matters beyond the
control of the Plan, a decision cannot be rendered within that extension period,
the period for making the determination may be extended for up to an additional
thirty (30) days, and the Committee shall notify the Claimant, prior to the
expiration of the first 30-day extension period, of the circumstances requiring
the extension and the date by which the Plan expects to render a decision. In
the case of any extension described in this paragraph, the notice of extension
shall specifically explain the standards on which entitlement to a benefit is
based, the unresolved issues that prevent a decision on the claim and the
additional information needed to resolve those issues, and the Claimant shall be
afforded forty-five (45) days within which to provide the specified information.
If information is requested, the period for making the benefit determination
shall be tolled from the date on which notification of an extension is sent to
the Claimant until the date on which the Claimant responds to the request for
information.     (b)   Within one hundred eighty (180) days after receiving the
written notice of an adverse disposition of the claim, the Claimant may request
in writing, and shall be entitled to, a review of the benefit determination. In
deciding an appeal of any adverse benefit determination that is based in whole
or in part on a medical judgment, the Plan shall consult with a health care
professional who has appropriate training and experience in the field of
medicine involved in the medical

-31-



--------------------------------------------------------------------------------



 



      judgment. Such health care professional shall be an individual who is
neither an individual who was consulted in connection with the adverse benefit
determination that is the subject of the appeal nor the subordinate of any such
individual. The medical or vocational experts whose advice was obtained on
behalf of the Plan in connection with the Claimant’s adverse benefit
determination will be identified to the Claimant. If the Claimant does not
request a review within one hundred eighty (180) days after receiving written
notice of the original’s disposition of the claim, the Claimant shall be deemed
to have accepted the original written disposition.     (c)   A decision on
review shall be rendered in writing by the Plan within a reasonable period of
time, but ordinarily not later than forty-five (45) days after receipt of the
Claimant’s request for review by the Plan, unless the Plan determines that
special circumstances require an extension of time for processing the claim. If
the Plan determines that an extension of time for processing is required,
written notice of the extension shall be furnished to the Claimant prior to the
termination of the initial forty-five (45) period. In no event shall such
extension exceed a period of forty-five (45) days from the end of the initial
period. The extension notice shall indicate the special circumstances requiring
an extension of time and the date by which the Plan expects to render the
determination on review. In the event the extension is due to a Claimant’s
failure to submit information necessary to decide the claim, the Claimant shall
be afforded forty-five (45) days within which to provide the specified
information, and the period for making the benefit determination on review shall
be tolled from the date on which notification of the extension is sent to the
Claimant until the date on which the Claimant responds to the request for
additional information.     (d)   In the case of an adverse benefit
determination on review, in addition to the information described above, the
notice shall state: “You and your Plan may have other voluntary alternative
dispute resolution options, such as mediation. One way to find out what may be
available is to contact your local U.S. Department of Labor Office and your
State insurance regulatory agency.”

14.6   Legal Action. A Claimant’s compliance with the foregoing provisions of
this Article 14 is a mandatory prerequisite to a Claimant’s right to commence
any legal action with respect to any claim for benefits under this Plan.

 



--------------------------------------------------------------------------------



 



Collective Brands, Inc. Deferred Compensation Plan
ARTICLE 15
Trust

15.1   Establishment of the Trust. The Company shall establish the Trust, and
each Employer shall at least annually transfer over to the Trust such assets as
the Employer determines, in its sole discretion, are necessary to provide, on a
present value basis, for its respective future liabilities created with respect
to the Annual Deferral Amounts, Company Contribution Amounts and Company
Matching Amounts for such Employer’s Participants for all periods prior to the
transfer, as well as any debits and credits to the Participants’ Account
Balances for all periods prior to the transfer, taking into consideration the
value of the assets in the trust at the time of the transfer.   15.2  
Interrelationship of the Plan and the Trust. The provisions of the Plan shall
govern the rights of a Participant to receive distributions pursuant to the
Plan. The provisions of the Trust shall govern the rights of the Employers,
Participants and the creditors of the Employers to the assets transferred to the
Trust. Each Employer shall at all times remain liable to carry out its
obligations under the Plan.   15.3   Distributions From the Trust. Each
Employer’s obligations under the Plan may be satisfied with Trust assets
distributed pursuant to the terms of the Trust, and any such distribution shall
reduce the Employer’s obligations under this Plan.   15.4   Stock Transferred to
the Trust. Subject to the shareholders of the Company approving the use of Stock
under the Plan, notwithstanding any other provision of this Plan or the Trust,
if Trust assets are distributed to a Participant in a distribution which reduces
such portion of the Participant’s Variable Account invested in the Stock Fund,
such distribution must be made in the form of Stock.



-33-



--------------------------------------------------------------------------------



 



ARTICLE 16
Miscellaneous

16.1    Status of Plan. The Plan is intended to be a plan that is not qualified
within the meaning of Code Section 401(a) and that is unfunded and is maintained
by an employer primarily for the purpose of providing deferred compensation for
a select group of management or highly compensated employees within the meaning
of ERISA Sections 201(2), 301(a)(3) and 401(a)(1). The Plan shall be
administered and interpreted to the extent possible (i) in a manner consistent
with that intent, and (ii) in accordance with Code Section 409A and related
Treasury guidance and Regulations.   16.2    Unsecured General Creditor.
Participants and their Beneficiaries, heirs, successors and assigns shall have
no legal or equitable rights, interests or claims in any property or assets of
an Employer. For purposes of the payment of benefits under this Plan, any and
all of an Employer’s assets shall be, and remain, the general, unpledged
unrestricted assets of the Employer. An Employer’s obligation under the Plan
shall be merely that of an unfunded and unsecured promise to pay money in the
future.   16.3    Employer’s Liability. An Employer’s liability for the payment
of benefits shall be defined only by the Plan. An Employer shall have no
obligation to a Participant under the Plan except as expressly provided in the
Plan.   16.4    Nonassignability. Neither a Participant nor any other person
shall have any right to commute, sell, assign, transfer, pledge, anticipate,
mortgage or otherwise encumber, transfer, hypothecate, alienate or convey in
advance of actual receipt, the amounts, if any, payable hereunder, or any part
thereof, which are, and all rights to which are expressly declared to be,
unassignable and non-transferable. No part of the amounts payable shall, prior
to actual payment, be subject to seizure, attachment, garnishment or
sequestration for the payment of any debts, judgments, alimony or separate
maintenance owed by a Participant or any other person, be transferable by
operation of law in the event of a Participant’s or any other person’s
bankruptcy or insolvency or be transferable to a spouse as a result of a
property settlement or otherwise. Notwithstanding the foregoing, all or part of
the amounts payable hereunder to a Participant may be paid to an individual
other than the Participant to the extent necessary to fulfill, and in accordance
with the terms of, a domestic relations order as defined in Code
Section 414(p)(1)(B).   16.5    Not a Contract of Employment. The terms and
conditions of this Plan shall not be deemed to constitute a contract of
employment between any Employer and the Participant. Such employment is hereby
acknowledged to be an “at will” employment relationship that can be terminated
at any time for any reason, or no reason, with or without cause, and with or
without notice, unless expressly provided in a written employment agreement.
Nothing in this Plan shall be deemed to give a Participant the right to be
retained in the service of any Employer, either as an Employee or a director, or
to interfere with the right of any Employer to discipline or discharge the
Participant at any time.   16.6    Furnishing Information. A Participant or his
or her Beneficiary will cooperate with the Committee by furnishing any and all
information requested by the Committee and take such other actions as may be
requested in order to facilitate the administration of the Plan

 



--------------------------------------------------------------------------------



 



Collective Brands, Inc. Deferred Compensation Plan

    and the payments of benefits hereunder, including but not limited to taking
such physical examinations as the Committee may deem necessary.   16.7     
Terms. Whenever any words are used herein in the masculine, they shall be
construed as though they were in the feminine in all cases where they would so
apply; and whenever any words are used herein in the singular or in the plural,
they shall be construed as though they were used in the plural or the singular,
as the case may be, in all cases where they would so apply.   16.8     
Captions. The captions of the articles, sections and paragraphs of this Plan are
for convenience only and shall not control or affect the meaning or construction
of any of its provisions.   16.9      Governing Law. Subject to ERISA, the
provisions of this Plan shall be construed and interpreted according to the
internal laws of the State of Kansas without regard to its conflicts of laws
principles.   16.10    Notice. Any notice or filing required or permitted to be
given to the Committee under this Plan shall be sufficient if in writing and
hand-delivered, or sent by registered or certified mail, to the address below:

         
 
  Collective Brands, Inc.    
 
 
 
3231 SE Sixth Street    
 
       
 
  Topeka, KS 66607-2207    
 
       

    Such notice shall be deemed given as of the date of delivery or, if delivery
is made by mail, as of the date shown on the postmark on the receipt for
registration or certification.       Any notice or filing required or permitted
to be given to a Participant under this Plan shall be sufficient if in writing
and hand-delivered, or sent by mail, to the last known address of the
Participant.   16.11    Successors. The provisions of this Plan shall bind and
inure to the benefit of the Participant’s Employer and its successors and
assigns and the Participant and the Participant’s designated Beneficiaries.  
16.12    Validity. In case any provision of this Plan shall be illegal or
invalid for any reason, said illegality or invalidity shall not affect the
remaining parts hereof, but this Plan shall be construed and enforced as if such
illegal or invalid provision had never been inserted herein.   16.13   
Incompetent. If the Committee determines in its discretion that a benefit under
this Plan is to be paid to a minor, a person declared incompetent or to a person
incapable of handling the disposition of that person’s property, the Committee
may direct payment of such benefit to the guardian, legal representative or
person having the care and custody of such minor, incompetent or incapable
person. The Committee may require proof of minority, incompetence, incapacity or
guardianship, as it may deem appropriate prior to distribution

-35-



--------------------------------------------------------------------------------



 



    of the benefit. Any payment of a benefit shall be a payment for the account
of the Participant and the Participant’s Beneficiary, as the case may be, and
shall be a complete discharge of any liability under the Plan for such payment
amount.

16.14    Court Order. If a court determines that a spouse, former spouse, child
or dependent of a Participant has an interest in the Participant’s benefits
under the Plan in connection with a property settlement or otherwise, the
Committee, in its sole discretion, shall have the right, notwithstanding any
election made by a Participant, to distribute the spouse’s, former spouse’s,
child’s or dependent’s interest in the Participant’s benefits under the Plan to
that spouse, former spouse, child or dependent to the extent necessary to
fulfill, and in accordance with the terms of, a domestic relations order as
defined in Code Section 414(p)(1)(B).   16.15    Distribution in the Event of
Income Inclusion Under 409A. If any portion of a Participant’s Account Balance
under this Plan is required to be included in income by the Participant prior to
receipt due to a failure of this Plan to meet the requirements of Code
Section 409A and related Treasury guidance and Regulations, the Committee may,
in its sole discretion, provide for a distribution of that portion of his or her
Account Balance that is required to be included in his or her income. In such
event, the Participant’s Employer shall distribute to the Participant
immediately available funds in an amount equal to the portion of his or Account
Balance required to be included in income as a result of the failure of the Plan
to meet the requirements of Code Section 409A and related Treasury guidance or
Regulations, which amount shall not exceed the Participant’s unpaid vested
Account Balance under the Plan. Such a distribution shall affect and reduce the
Participant’s benefits to be paid under this Plan.   16.16    Insurance. The
Employers, on their own behalf or on behalf of the trustee of the Trust, and in
their sole discretion, may apply for and procure insurance on the life of the
Participant, in such amounts and in such forms as the Trust may choose. The
Employers or the Trust, as the case may be, shall be the sole owner and
beneficiary of any such insurance. The Participant shall have no interest
whatsoever in any such policy or policies, and at the request of the Employers
shall submit to medical examinations and supply such information and execute
such documents as may be required by the insurance company or companies to whom
the Employers have applied for insurance.   16.17    Trust. If the Trust
terminates and benefits are distributed from the Trust to a Participant, the
Participant’s benefits under this Plan shall be reduced to the extent of such
distributions.   16.18    Legal Fees To Enforce Rights After Change in Control.
The Company and each Employer is aware that upon the occurrence of a Change in
Control, the Board or the board of directors of a Participant’s Employer (which
might then be composed of new members) or a shareholder of the Company or the
Participant’s Employer, or of any successor corporation might then cause or
attempt to cause the Company, the Participant’s Employer or such successor to
refuse to comply with its obligations under the Plan and might cause or attempt
to cause the Company or the Participant’s Employer to institute, or may
institute, litigation seeking to deny Participants the benefits intended under
the Plan. In these circumstances, the purpose of the Plan could be frustrated.
Accordingly, if, following a Change in Control, it should appear to any
Participant that the Company, the



 



--------------------------------------------------------------------------------



 



Collective Brands, Inc. Deferred Compensation Plan

    Participant’s Employer or any successor corporation has failed to comply
with any of its obligations under the Plan or any agreement thereunder or, if
the Company, such Employer or any other person takes any action to declare the
Plan void or unenforceable or institutes any litigation or other legal action
designed to deny, diminish or to recover from any Participant the benefits
intended to be provided, then the Company and the Participant’s Employer
irrevocably authorize such Participant to retain counsel of his or her choice at
the expense of the Company and the Participant’s Employer (who shall be jointly
and severally liable) to represent such Participant in connection with the
initiation or defense of any litigation or other legal action, whether by or
against the Company, the Participant’s Employer or any director, officer,
shareholder or other person affiliated with the Company, the Participant’s
Employer or any successor thereto in any jurisdiction.

SIGNATURE ON FOLLOWING PAGE

-37-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has signed this amended and restated Plan
document effective as of January 1, 2008.

                  Collective Brands, Inc., a Delaware corporation    
 
           
 
  By:        
 
     
 
   
 
  Title:   Senior Vice President, Human Resources    

 